Citation Nr: 9915122	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-29 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1984, with additional reserve service in January 
1987.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 1998, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDING OF FACT

The veteran's claim for service connection for a left 
shoulder disability is not plausible.  


CONCLUSION OF LAW

The veteran's claim for service connection for a left 
shoulder disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he incurred a left shoulder injury 
while in the service, caused by a 1983 injury during physical 
training.  As the veteran continues to suffer from a left 
shoulder disability, a favorable determination is requested.

A claimant with active service may be granted service 
connection for disease or disability on a direct basis, when 
the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).

The veteran's service medical records show that in December 
1983, he complained of pain of the left shoulder that began 
that morning, after he was elbowed during physical training.  
It was noted that the veteran had a non-contributory past 
medical history.  Physical examination found that the veteran 
had a tender rotator cuff, but with full range of motion and 
strength.  The assessment was contusion.  The veteran's 
service medical records, including a January 1987 report of 
periodic physical medical examination, are otherwise negative 
for complaints, findings, symptoms, or diagnoses pertaining 
to the left shoulder.  

The veteran underwent a VA examination in September 1995, 
during which he reported an injury to the left shoulder in 
1984, with subsequent pain, stiffness and pain present with 
activity.  On physical examination, there was no swelling, 
with a prominent AC joint.  Range of motion tests indicated 
limited motion on the left shoulder, compared to the right 
shoulder.  Radiographic examination found small cystic 
changes in the distal end of the left clavicle, a small 
sclerotic area in the medial aspect of the clavicle that was 
probably a bone island, and that the bony structures of the 
shoulder otherwise appeared grossly normal.  The radiographic 
examination was noted to indicate left acromioclavicular 
joint osteophyte.  The report presented a final impression of 
left acromioclavicular joint arthritis.  The report did not 
address the etiology of the veteran's left acromioclavicular 
joint arthritis, or relate it to his military service or an 
injury that occurred therein. 

In correspondence received from the veteran in April 1996, he 
stated that he had hurt his shoulder in January 1983 during 
physical training at Ft. Carson, after which he went to sick 
call where he was given painkillers.  He said that he was 
bedridden for a couple of days, and did no heavy lifting 
during the remainder of his service at Ft. Carson.  

In October 1997, the veteran testified before the Board 
during a videoconference chaired by the undersigned Board 
member.  He described a left shoulder injury that he said 
occurred during morning exercises in January 1983.  He said 
that he was put on two days' sick call, wore a sling for two 
or three days, was provided painkillers, and had intermittent 
pain thereafter.  The veteran said that he continued to use 
pain killers since service, and that he had separated his 
left shoulder at various times since the original injury.  He 
stated that in approximately 1986, a Dr. Patel noted a bone 
abnormality of the left shoulder, but provided no treatment.  
The veteran said that he continued to take painkillers, and 
received no treatment until he went to the VA medical Center 
(VAMC) at Lakeside in January or February 1995.  He said that 
a doctor at the VAMC informed him that his left shoulder 
required surgical treatment, and related the injury to 
trauma.  He said that he had suffered no other injuries to 
the left shoulder.  

In correspondence received in May 1998, the veteran 
reiterated his testimony that he was seen at the Lakeside 
VAMC in January or February 1995.  In correspondence received 
in January 1999, he said that the correct date for treatment 
at the Lakeside VAMC was September 23, 1995, after which he 
treated himself.  The veteran said that Dr. Patel would have 
no records of treatment for his left shoulder, as he did not 
actually treat the veteran's shoulder.  The Board notes that 
September 23, 1995, was the date of a VA examination of the 
veteran. 

The Board finds that the evidence of record provides clinical 
demonstration of a current left shoulder disability, left 
acromioclavicular arthritis.  However, there is no competent 
evidence, such as a medical opinion, showing a nexus or link 
between the veteran's current left shoulder disability and 
any injury incurred, or symptoms present, during military 
service.  Ideally, such an opinion would be based on a review 
of the record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The isolated left shoulder contusion demonstrated in 
service, without demonstration of continuity of 
symptomatology thereafter, is deemed to have been acute and 
transitory in nature and to have resolved without residual 
disability.  The initial post service demonstration of 
current left shoulder disability is deemed to have been too 
remote from service to be reasonably related to service 
without competent medical evidence of such nexus, or 
continuity of symptomatology.


The Board finds that the veteran's written and oral testimony 
fails to constitute competent evidence of a nexus or link 
between his current left shoulder disability and an injury 
incurred during military service.  As a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu, 2 Vet. App. at 492.  Therefore his own allegations 
of causation do not make his claim well-grounded.  

Moreover, the veteran's written and oral testimony identified 
no medical evidence, not already associated with his claims 
file, that could potentially provide a link between his left 
shoulder disability and his military service.  Although the 
veteran asserted that he took painkillers for his left 
shoulder ever since service, as a lay person he is not 
competent to provide a medical diagnosis.  Id.  Similarly, 
although the veteran said that Dr. Patel noted a left 
shoulder disability in the mid-1980s, the RO was able to 
obtain no corresponding medical records.  Finally, the 
veteran clarified that the only time he went to the VA for 
his left shoulder was in September 1995, and records of this 
visit have already been associated with the veteran's claims 
file.

Because of the lack of competent medical evidence showing 
that the veteran's left shoulder disability was incurred 
while on active duty, his claim is not well-grounded and the 
appeal is thus denied.


ORDER

Evidence of a well-grounded claim for service connection for 
a left shoulder disability not having been received, the 
appeal is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

 

